Opinión disidente del
Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 17 de enero de 1977
La denuncia objeto de este caso reza así:
“El referido acusado Nicolás Felicier Villalongo: allí, en-tonces ilegal, voluntaria, maliciosamente, a sabiendas y con la intención criminal, en fecha, hora y sitio arriba indicado violen-tamente acometió y agredió con una botella de cerveza en el ojo izquierdo al Sr. Pedro Cebados Pimentel ocasionándole lacera-ción en el mismo, siendo atendido en el Centro de Salud local por el Dr. González y referido al Hospital de Distrito de Fajardo.
El agravante alegado en esta denuncia consiste en que el objeto utilizado para cometer los hechos (botella de cerveza) es uno con el cual se le puede ocasionar grave daño corporal y hasta la muerte a un ser humano.”
El acusado, por voz de su ahogado, expresó, según se reseña en la opinión del Tribunal: “[D]amos por leída [la denuncia] y aceptamos los hechos tal como se imputan en la denuncia.” (Énfasis suplido.) Eso es precisamente lo que se acepta cuando se hace alegación de culpabilidad: los hechos tal como aparecen en el pliego acusatorio. Si bien en el título se calificó el delito de agresión agravada, tal designación carece de importancia pues son los hechos alegados y no el nombre que se dé al delito lo que determina el delito cometido. Pueblo v. Candelario Couvertier, 100 D.P.R. 159 (1971); Pueblo v. García, 78 D.P.R. 88 (1955); Pueblo v. Conroig, 60 D.P.R. 168 (1942); Pueblo v. Gibson, 51 D.P.R. 120 (1937); Pueblo v. Canals, 48 D.P.R. 794 (1935); Pueblo v. Zambrana, 18 D.P.R. 758 (1912).
*609¿Qué delito imputan los hechos alegados en esta denuncia? Veamos qué dice la ley. Los Arts. 94 y 95 del Código Penal de 1974, vigente al ocurrir los alegados hechos delictuosos, 33 L.P.R.A. sees. 4031 y 4032, respectivamente, disponen:
Art. 94. “Agresión simple. — A toda persona que empleare fuerza o violencia contra otra para causarle daño se le impon-drá pena de multa que no excederá de cien (100) dólares.”
Art. 95. “Agresión agravada. — La agresión se considera agravada aparejando pena de reclusión por un término que no excederá de seis meses o multa máxima de quinientos dólares, o ambas penas a discreción del Tribunal, si se cometiere con la concurrencia de cualquiera de las siguientes circunstancias:
(a) Cuando se cometa en la persona de un funcionario pú-blico en el cumplimiento de sus deberes, o como consecuencia de éstos, en caso de saberse o haberse hecho saber a la persona que cometiere el hecho, que la persona agredida era un funcionario público o en su presencia.
(b) Cuando se cometiere en un Tribunal de justicia o en cualquier sitio dedicado al culto o a las prácticas religiosas o en algún lugar donde se hallaren reunidas varias personas con fines lícitos.
(c) Cuando la persona entre en la morada de una persona y cometiere allí la agresión.
(d) Cuando se cometiere por una persona robusta en la de un anciano o decrépito.
(e) Cuando se cometiere por un varón adulto en la persona de una mujer o niño, o por una mujer adulta en la de un niño menor de 16 años de edad.
(f) Cuando se infiere grave daño corporal a la persona agre-dida.
(g) Cuando se cometiere con armas mortíferas en circuns-tancias que no revistiesen la intención de matar o mutilar.
(h) Cuando se cometiere con la intención de inferir grave daño corporal.
(i) Cuando se cometiere por un funcionario público so color de autoridad y sin causa legítima.
(j) Cuando se cometiere por una o más personas haciendo uso de ventaja indebida.”
*610A mi juicio el propósito evidente de quien redactó la de-nuncia fue imputar el agravante del inciso (g) — “cuando se cometiere con armas mortíferas en circunstancias que no re-vistiesen la intención de matar o mutilar” — pues específica-mente se alegó:
“El agravante alegado en esta denuncia consiste en que el objeto utilizado para cometer los hechos (botella de cerveza) es uno con él cual se le puede ocasionar grave daño corporal y hasta la muerte a un ser humano.” (Enfasis suplido.)
Parece, sin embargo, que todos los jueces estamos de acuerdo en que el inciso (g) no es el aplicable. Tiene que ser así pues una botella no es un arma mortífera. Un arma mor-tífera es aquella “hecha para ofensiva o defensiva, o para la destrucción de la vida o causar lesiones,” Ignacio Rivera, Diccionario de Términos Jurídicos, ed. 1976; un “instru-mento destinado a ofender o defenderse,” Diccionario de la Real Academia Española, ed. 1972 y Diccionario Vox de la Lengua Española, ed. 1973; “cualquier instrumento que cause la muerte o grave daño corporal al ser usado del modo corriente y usual que su forma y construcción revele.” Pueblo v. Oriols, 27 D.P.R. 208, 210 (1919). Una botella no es hecha para ser usada con fines de ofensa y defensa ni causar la muerte o grave daño corporal “al ser usada del modo co-rriente y usual que su forma y construcción revele.” Oriols, supra.
El juez de instancia no estaba seguro de cuál era el agra-vante. Así se desprende de las siguientes expresiones suyas hechas antes de aceptar la alegación de culpabilidad:
“Quiere decir, señor, que usted admite que el día 10 de mayo de 1975 y alrededor de las 11:30 de la noche en el Bo. Ciénaga Baja de Río Grande, usted agredió al Sr. Pedro Ceballos Pimen-tel ocasionándole una laceración en el ojo izquierdo y para ello usando un pedazo de botella, ocasionándole una herida de grave-dadV’ (Énfasis suplido.)
Se apartó el juez de las alegaciones de la denuncia y aña-dió hechos que en ella no aparecen. Parece que buscó el agra-*611vante en el inciso (g) y, para hacer ¿mortífera? la botella la rompió por fíat judicial. Inseguro de que aún cayera el agra-vante en el inciso (g) lo buscó en el (f) y también por fíat judicial convirtió la alegación de “laceración” en “una herida de gravedad.” El inciso (f) establece como agravante “cuan-do se infiere grave daño corporal a la persona agredida.” No me parece propio que al aceptar la alegación de culpabilidad de un acusado se añadan a la denuncia hechos no alegados en ella. Si se quería enmendar la denuncia, ese no era el pro-cedimiento para ello. Al hacer alegación de culpabilidad el acusado admite los hechos alegados en la denuncia y nada más. Ello forma parte del debido proceso de ley. Pueblo v. Colón, 70 D.P.R. 792 (1950). Se viola el debido proceso de ley lo mismo cuando se envía a prisión a un acusado convicto de un delito del que nunca fue juzgado que cuando es convicto de unos hechos que no le fueron imputados en el pliego acu-satorio. Véase Cole v. Arkansas, 333 U.S. 196, 201-202 (1947). Ni el pedazo de botella ni la herida de gravedad se alegaron en la denuncia ni aparecen por ninguna parte en los autos de este caso.
La opinión de este Tribunal también va a caza del agra-vante. No lo encuentra en los incisos (f) y (g) del Art. 95. Pretende haberlo encontrado en el inciso (h) que dice: “(h) cuando se cometiere con la intención de inferir grave daño corporal.” Para ello se ampara en las alegaciones gene-rales que leemos rutinariamente en todas las denuncias, aun en las más leves violaciones de la Ley de Vehículos y Trán-sito. Pretende que al alegarse que el acusado cometió la agre-sión que se le imputa “ilegal, voluntaria, maliciosamente, a sabiendas y con la intención criminal” quedó salvado el inciso (h), pues tales palabras y frases pueden interpretarse para que imputen la intención específica que requiere dicho inciso de inferir grave daño corporal. Discrepo con todo respeto.
El Art. 95 del Código Penal enumera en diez incisos — (a) a (j) — otras tantas circunstancias que convierten una agre-*612sión en agresión agravada. Por casualidad el inciso (h) es el único entre esos diez que establece el requisito de una inten-ción específica, a saber, la de inferir grave daño corporal. Es axioma trillado que cuando la intención específica es elemento esencial de un delito, tal intención debe ser alegada para que se impute tal delito. Véase Wharton, Criminal Procedure, vol. 2, see. 271. Y tal es la doctrina vigente en Puerto Rico, es-pecíficamente en cuanto al delito de agresión con circunstan-cias agravantes — hoy denominado agresión agravada — desde que empezamos a dar los primeros pasos en el Derecho penal que importamos de California luego de la cesión del tratado de París. Compárense: Pueblo v. Zambrana, 18 D.P.R. 758 (1912); Pueblo v. Ramos, 22 D.P.R. 685 (1915); Pueblo v. Rivera, 23 D.P.R. 421 (1916); Pueblo v. Astado, 23 D.P.R. 842 (1916); Pueblo v. Acevedo, 38 D.P.R. 243 (1928); Pueblo v. Haddock, 43 D.P.R. 752 (1932); Pueblo v. Sánchez, 60 D.P.R. 108 (1942); Pueblo v. Díaz, 62 D.P.R. 499 (1943); Pueblo v. Díaz, 66 D.P.R. 195 (1946); Báez Vega v. E.L.A., 87 D.P.R. 67 (1963). Para un caso similar sobre la necesidad de alegar conocimiento como elemento esencial del delito, no salvada su omisión con las sacramentales palabras “ilegal, voluntaria y maliciosamente y con la intención criminal” véase el más reciente caso de Pueblo v. Díaz Breijo, 97 D.P.R. 64 (1969). Es que esas palabras rutinarias no pueden curar el defecto de no alegár la intención específica con que se come-tió el acto.
La opinión concurrente también halla en el inciso (h) el agravante que se pretendió alegar en la denuncia que aquí nos ocupa. Para ello se ampara en que se alega en la denun-cia que el acusado agredió a la supuesta víctima violenta-mente con una botella en un ojo. De ahí pretende que se en-tienda alegado que tenía la intención específica de causar grave daño corporal. En primer lugar en toda agresión está presente el elemento de violencia, salvo en el caso que con-sidera agresión “cualquier contacto ilegal realizado sin el *613consentimiento de la víctima” hecho por un hombre en la persona de una mujer. Véase Pueblo v. Díaz, 62 D.P.R. 499 (1943). Del uso de una botella, sin más alegación, no puede deducirse que se ha alegado la intención específica de causar grave daño corporal. Un puño puede ser tan contundente como una botella o cualquier objeto duro. Véase Pueblo v. Rivera, 23 D.P.R. 421 (1916), en que la agresión se cometió con una manopla, objeto hecho para fines de ofensa y defensa, y se re-solvió que el delito cometido fue el de agresión simple. Final-mente, e independientemente de la naturaleza delicada del ojo humano, la mera alegación de que se lesionó un ojo tampoco puede interpretarse para significar que se ha hecho la alega-ción esencial de que hubo la intención específica de causar grave daño corporal. No es infrecuente que resulten “ojos hinchados” y ensangrentados como consecuencia de las co-munes peleas a los puños que a diario son objeto de pleitos en los tribunales y por ello a nadie se le ocurre alegar dicha in-tención específica.
Es que no pueden confundirse las alegaciones con la prueba. Para que se impute el agravante del inciso (h) es necesario que se alegue la intención de causar grave daño corporal. Por ser la intención un elemento subjetivo, si ha quedado probado o no ese elemento dependerá de los hechos probados. En el caso ante nos no hay hechos probados. No estamos revisando una convicción después de prueba. Aquí se trata única y exclusivamente de alegaciones y para deter-minar qué delito cometió el acusado hay que ceñirse a los hechos alegados, que son los admitidos mediante la alegación de culpabilidad.
Al enfrentarnos a las alegaciones de una denuncia no po-demos trasponer lo alegado como constitutivo del delito im-putado para ir en busca de la intención específica. No es cuestión de lo que hizo o quiso hacer el acusado y sí de lo que se alega que hizo y que quiso hacer. Si se pretende que come-tió una agresión agravada porque al agredir a su víctima *614tuvo la intención de causarle grave daño, tal intención tiene que aparecer claramente alegada en la denuncia. Aquí no lo está. Aquí se pretende establecer que está a base de interpre-taciones. Eso no es lo que establece la ley.
La Regla 35 de Procedimiento Criminal nos dice en su apartado (c) que una denuncia debe contener:
“(c) Una exposición de. los hechos esenciales constitutivos del delito, redactada en lenguaje sencillo, claro y conciso, y de tal modo que pueda entenderla cualquier persona de inteligen-cia común. Las palabras usadas en dicha exposición se interpre-tarán en su acepción usual en el lenguaje corriente, con excep-ción de aquellas palabras y frases definidas por ley o por la juris-prudencia, las cuales se interpretarán en su significado legal. Dicha exposición no tendrá que emplear estrictamente las pala-bras usadas en la ley, y podrá emplear otras que tuvieren el mismo significado. En ningún caso será necesario el expresar en la acusación o denuncia presunciones legales ni materias de cono-cimiento judicial.” (Énfasis suplido.)
Persigue esta regla implementar el mandato constitu-cional de que el acusado sea notificado de la naturaleza y causa de la acusación que se le hace. Art. II, Sec. 11, Consti-tución. No se espera del acusado que sea un técnico del Dere-cho que deba ir más allá de las palabras contenidas en el pliego acusatorio para determinar el delito que se le imputa. El delito imputado debe aparecer de la denuncia con clari-dad. Pueblo v. Rivera, 75 D.P.R. 903 (1954).
Al exigir la Regla 35(c) que la denuncia se redacte “en lenguaje sencillo, claro y conciso, y de tal modo que pueda en-tenderla cualquier persona de inteligencia común” está claro el mandato de que ese lenguaje no se preste a diversas inter-pretaciones. Aquí, ni siquiera jueces — tanto el de instancia como nosotros — nos hemos podido poner de acuerdo en cuanto a qué agravante, si alguno, se imputa en la denuncia, y por qué. No podemos exigir más de “cualquier persona de inteli-gencia común” no ducha en tecnicismos legales.
*615La laxitud al enfrentarnos a una denuncia — a diferencia de una acusación fiscal — se ha justificado a base de que son legos los que preparan las denuncias y por tanto no debemos exigir respecto a ellas igual grado de perfección que si se tratase de una acusación fiscal. Pueblo v. Díaz, 62 D.P.R. 499, 505 (1943). Los tiempos han cambiado. Aunque en la práctica las denuncias son redactadas por la Policía, sabemos que este organismo dispone hoy de más y mejores medios que hace tres décadas, cuando se decidió Díaz; sus miembros, ade-más de poseer una mejor preparación académica, (1) son ins-truidos sobre los estatutos penales y procesales en la Academia de la Policía y su educación sobre esta materia es continua; dispone, además, la Policía de más avanzadas técni-cas, de personal especializado para ocuparse de los asuntos relacionados con los tribunales, y, en fin, de medios que per-miten que se pueda exigir más cuidado, exactitud y eficiencia en la redacción de denuncias. Cabe señalar, además, que a partir del 1974 el Tribunal de Distrito cuenta con fiscales para representar los intereses del ministerio público. (2) La denuncia en este caso se presentó en noviembre de 1975.
Al interpretar una denuncia no podemos hacer malabaris-mos con sus palabras para hacerlas imputar lo que en este caso era fácil hacer en lenguaje claro y sencillo. Bastaba de-cir, si la intención era imputar el agravante del inciso (h), que el acusado cometió los hechos con la intención de causar grave daño corporal al perjudicado; o pudo alegarse, si se pretendió imputar el inciso (f), que al agredir al perjudi-cado, el acusado le causó grave daño corporal. Era tan sen-*616cilio como copiar las palabras del estatuto. No se hizo y no se imputó agravante alguno.
Modificaría la sentencia para decretar que el acusado es culpable de agresión simple y le impondría una pena acorde a dicho delito.

La Ley de la Policía vigente en 1943 — Ley de 12 de marzo de 1908 —estableció como requisito mínimo para ingreso, desde el punto de vista educativo, saber leer y escribir. Hoy se requiere que un guardia, que es la posición de menos gradación en la Policía, sea graduado de escuela superior. 25 R.&R.P.R. sec. 221d-56.


 Véase la Ley Núm. 146 de 23 de julio de 1974, que creó el cargo de Fiscal Auxiliar del Tribunal de Distrito, 3 L.P.R.A. secs. 90 a 94.